                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               ROCK HILL DIVISION

Eric Alan Sanders,                      )           Civil Action No. 0:18-cv-03070-JMC
                                        )
                             Plaintiff, )
                                        )
       v.                               )                          ORDER
                                        )
Andrew Saul, Commissioner of            )
Social Security Administration,         )
                                        )
                             Defendant. )
____________________________________)

       This action arises from the denial of pro se Plaintiff Eric Alan Sanders’ application for

social security benefits. (ECF No. 1.) The matter before the court is a review of the Magistrate

Judge’s Report and Recommendation (“Report”), issued on May 31, 2019, recommending

dismissal of Plaintiff’s Motion to Sever (ECF No. 19) and renewed Motion to Sever (ECF No. 37).

(ECF No. 48.)

       The Magistrate Judge’s Report and Recommendation is made in accordance with 28 U.S.C.

§ 636(b)(1) and Local Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge

makes only a recommendation to this court. The recommendation has no presumptive weight.

The responsibility to make a final determination remains with this court. See Mathews v. Weber,

423 U.S. 261, 270-71 (1976). The court is charged with making a de novo determination of those

portions of the Report and Recommendation to which specific objection is made, and the court

may accept, reject, or modify, in whole or in part, the Magistrate Judge’s recommendation or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The court is required to interpret pro se documents liberally and will hold those documents

to a less stringent standard than those drafted by attorneys. See Gordon v. Leeke, 574 F.2d 1147,



                                                1
1151 (4th Cir. 1978); see also Hardin v. United States, C/A No. 7:12–cv–0118–GRA, 2012 WL

3945314, at *1 (D.S.C. Sept. 10, 2012). Additionally, pro se documents must be construed in a

favorable manner, “no matter how inartfully pleaded, to see whether they could provide a basis for

relief.” Garrett v. Elko, No. 95-7939, 1997 WL 457667, at *1 (4th Cir. Aug. 12, 1997). Although

pro se documents are liberally construed by federal courts, “[t]he ‘special judicial solicitude’ with

which a district court should view pro se complaints does not transform the court into an advocate.”

Weller v. Dep’t of Soc. Servs. for Balt., 901 F.2d 387, 391 (4th Cir. 1990).

        Plaintiff timely filed objections to the Report on June 13, 2019. (ECF No. 63.) However,

the objections lack specificity, asserting: “Plaintiff moves the [c]ourt to rejoin all claims severed .

. . because Defendant has inserted the issue of the [c]ourt’s jurisdiction over this claim and Plaintiff

would be prejudiced if forced to prove jurisdiction without these claims being recognized by the

[c]ourt.” (Id. at 3.) In the absence of specific objections to the Magistrate Judge’s Report, the court

is not required to give any explanation for adopting the Report and must only discern whether the

Report contains clear error. See Camby, 718 F.2d at 199; Diamond, 416 F.3d at 315. Here, the

Magistrate Judge determined that:

        In [his] two motions to sever . . . Plaintiff clarifies that he wishes to raise separate
        civil claims against unnamed defendants (not the Social Security Administration),
        and to also raise claims pursuant to 42 U.S.C. §§ 1985 and 1986 . . . [t]he court
        agrees that these latter claims should be severed . . . [h]owever, Plaintiff states in
        his motions that he has not yet identified the defendants against whom he seeks to
        bring these claims . . . those claims should be dismissed from this action without
        prejudice, so that Plaintiff may raise these claims in a separate new lawsuit once he
        identifies proper defendants, if any.

(ECF No. 48 at 2.) After a thorough and careful review of the record, the court finds that neither

contain clear error.

        For the reasons above, the court ACCEPTS the Magistrate Judge’s Report and

Recommendation (ECF No. 48) and DISMISSES, without prejudice, Plaintiff Eric Alan Sanders’

                                                   2
Motions to Sever (ECF Nos. 19, 37.)

       IT IS SO ORDERED.




                                          United States District Judge

November 15, 2019
Columbia, South Carolina




                                      3
